A motion to nonsuit at close of the evidence was sustained. Plaintiff appealed.
The plaintiff's intestate was killed by the blowing down of a shed of defendant in a violent wind and rain storm. The deceased was a workman of defendant engaged at its quarry, and ran under the shed for shelter. The only assignment of error noted in the appellant's brief is directed to the nonsuit.
Upon an examination of the record, we are of opinion that there is no sufficient evidence of negligence, and that the motion was properly sustained.
Affirmed.